                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF KENTUCKY
                                   NORTHERN DIVISION
                                        ASHLAND

     JERRY MICHAEL MINOR,                            )
                                                     )
            Plaintiff,                               )          No. 0:18-CV-124-REW
                                                     )
     v.                                              )
                                                     )           OPINION & ORDER
     NANCY A. BERRYHILL, Acting                      )
     Commissioner of Social Security,                )
                                                     )
            Defendant.                               )

                                        *** *** *** ***

          Jerry Michael Minor appeals the Commissioner’s denial of his application for Disability

Insurance Benefits (DIB) benefits (under Title II). The parties filed dueling summary judgment

motions. The Court, having considered the full record under governing law, DENIES the

Commissioner’s motion (DE 9), GRANTS Minor’s motion (DE 7) IN PART, and REMANDS

this matter for appropriate reconsideration at steps 4 and 5. On remand, the ALJ must correct her

failure to fully incorporate, in functional capacity and hypothetical questioning contexts,

limitations she found credible, and analyze the impact (if any) of her misunderstanding as to

Minor’s work return on her conclusions.

I.        FACTUAL BACKGROUND AND PROCEDURAL HISTORY

          Minor is currently 54 years old. See, e.g., R. at 20. He alleges disability beginning on

November 12, 2015. See R. at 145. Minor applied for DIB benefits in May 2016. Id. The SSA

denied his claim initially on June 24, 2016, see R. at 51–60, and upon reconsideration on August

29, 2016. See R. at 63–79, 83–85. Following Minor’s August 2016, request, see R. at 86–87, ALJ

Melissa Hammock held a hearing on April 20, 2018. R. at 31–50. At the hearing, attorney William


                                                 1
Arnett represented Minor. See R. at 31. Claimant and impartial Vocational Expert (VE) Stephen

Davis testified. R. at 34–50. ALJ Hammock subsequently denied Minor’s claim on May 2, 2018.

R. at 13–22. The Appeals Council denied review, and thus upheld the ALJ’s decision, on

November 23, 2018. R. at 1–3.

       The ALJ made several particular findings in the required sequence.1 She determined that

Minor had not engaged in substantial gainful activity since his November 12, 2015, alleged onset

date. R. at 15. The ALJ next determined that Minor had several severe impairments. Id. However,

ALJ Hammock then found that Minor did “not have an impairment or combination of impairments

that [met] or medically equal[ed] the severity of one of the listed impairments in 20 CFR Part 404,

Subpart P, Appendix 1[.]” R. at 15–16. The ALJ further made a detailed residual functional

capacity (RFC) finding. R. at 16–20. Although ALJ Hammock found that Minor was “unable to

perform [his] past relevant work,” the ALJ determined that, given Minor’s particular

characteristics and RFC, “there are jobs that exist in significant numbers in the national economy

that [Minor] can perform[.]” R. at 20–21. Based on these considerations, the ALJ ruled that Minor

was not under a disability from November 12, 2015, through the date of decision. See R. at 13, 21.

Dissatisfied with the result of the SSA’s subsequent administrative process, which denied him

relief, Minor turned to federal court for review.




1
  The ALJ, as an initial predicate for a period of disability (per 42 U.S.C. § 416(i)(2)(C)) and
disability benefits (per 42 U.S.C. § 423(a)(1)(A)), found that Minor satisfied the §§ 416(i)(3) &
423(c)(1) insured-status requirements through December 31, 2021. R. at 13, 15
                                                    2
II.       ANALYSIS

          A.     Standard of Review

          The Court has carefully considered the ALJ’s decision, the transcript of the administrative

hearing, and the administrative record. The Court has turned every apt2 sheet, primarily focusing

on the portions of the record to which the parties specifically cite. See DE 6 (General Order 13-7),

at ¶ 3(c) (“The parties shall provide the Court with specific page citations to the administrative

record to support their arguments. The Court will not undertake an open-ended review of the

entirety of the administrative record to find support for the parties’ arguments.”).

          Judicial review of the ALJ’s decision to deny disability benefits is a limited and deferential

inquiry into whether substantial evidence supports the denial’s factual decisions and whether the

ALJ properly applied relevant legal standards. Blakley v. Comm’r of Soc. Sec., 581 F.3d 399, 405

(6th Cir. 2009); Jordan v. Comm’r of Soc. Sec., 548 F.3d 417, 422 (6th Cir. 2008); Brainard v.

Sec’y of Health & Human Servs., 889 F.2d 679, 681 (6th Cir. 1989) (citing Richardson v. Perales,

91 S. Ct. 1420, 1427 (1971)); see also 42 U.S.C. § 405(g) (providing and defining judicial review

for Social Security claims) (“The findings of the Commissioner of Social Security as to any fact,

if supported by substantial evidence, shall be conclusive[.]”).

          Substantial evidence means “more than a scintilla of evidence, but less than a

preponderance; it is such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Cutlip v. Sec’y of Health & Human Servs., 25 F.3d 284, 286 (6th Cir. 1994);

see also Warner v. Comm’r of Soc. Sec., 375 F.3d 387, 390 (6th Cir. 2004). The Court does not try

the case de novo, resolve conflicts in the evidence, or assess questions of credibility. Bass v.

McMahon, 499 F.3d 506, 509 (6th Cir. 2007). Similarly, the Court does not reverse findings of the



2
    That is, those records relevant to the particular issues Minor presents for review.
                                                    3
Acting Commissioner or the ALJ merely because the record contains evidence—even substantial

evidence—to support a different conclusion. Warner, 375 F.3d at 390. Rather, the Court must

affirm the ALJ’s decision if substantial evidence supports it, even if the Court might have decided

the case differently if in the ALJ’s shoes. See Longworth v. Comm’r of Soc. Sec., 402 F.3d 591,

595 (6th Cir. 2005); Her v. Comm’r of Soc. Sec., 203 F.3d 388, 389–90 (6th Cir. 1999).

       The ALJ, when determining disability, conducts a five-step analysis. See Preslar v. Sec’y

of Health & Human Servs., 14 F.3d 1107, 1110 (6th Cir. 1994); 20 C.F.R. § 404.1520(a)(4); id. at

§ 416.920(a)(4).3 At Step 1, the ALJ considers whether the claimant is performing substantial

gainful activity. See Preslar, 14 F.3d at 1110; 20 C.F.R. § 416.920(a)(4)(i). At Step 2, the ALJ

determines whether one or more of the claimant’s impairments are severe. Preslar, 14 F.3d at

1110; 20 C.F.R. § 416.920(a)(4)(ii). At Step 3, the ALJ analyzes whether the claimant’s

impairments, alone or in combination, meet or equal an entry in the Listing of Impairments.

Preslar, 14 F.3d at 1110; 20 C.F.R. § 416.920(a)(4)(iii). At Step 4, the ALJ determines RFC and

whether the claimant can perform past relevant work. Preslar, 14 F.3d at 1110; 20 C.F.R. §

416.920(a)(4)(iv). The inquiry at this stage (if applicable) is whether the claimant can still perform

that type of work, not necessarily the specific past job. See Studaway v. Sec’y of Health & Human

Servs., 815 F.2d 1074, 1076 (6th Cir. 1987). Finally, at Step 5, when the burden shifts to the Acting

Commissioner, if the claimant cannot perform past relevant work, the ALJ determines whether




3
 The “standard of review for supplemental security income cases mirrors the standard applied in
social security disability cases.” Bailey v. Sec’y of Health & Human Servs., 922 F.2d 841, No. 90-
3265, 1991 WL 310, at *3 (6th Cir. Jan. 3, 1991) (table); see also Roby v. Comm’r of Soc. Sec.,
No. 12-10615, 2013 WL 451329, at *3 (E.D. Mich. Jan. 14, 2013) (“The standard for disability
under both the DIB and SSI programs is virtually identical.”), adopted in 2013 WL 450934 (E.D.
Mich. Feb. 6, 2013); Elliott v. Astrue, No. 6:09-CV-069-KKC, 2010 WL 456783, at *4 (E.D. Ky.
Feb. 3, 2010) (“[T]he same legal standards and sequential evaluation process is employed for
making the disability determination regardless of whether an application is for DIB or SSI.”).
                                                  4
significant numbers of other jobs exist in the national economy that the claimant can perform,

given the applicable RFC. See Preslar, 14 F.3d at 1110; 20 C.F.R. § 404.1520(a)(4); id. at §

416.920(a)(4)(iv). If the ALJ determines at any step that the claimant is not disabled, the analysis

ends at that step. Mowery v. Heckler, 771 F.2d 966, 969 (6th Cir. 1985); 20 C.F.R. §

404.1520(a)(4); id. at § 416.920(a)(4).

       When reviewing the ALJ’s application of the legal standards, the Court gives deference to

her interpretation of the law and reviews the decision for reasonableness and consistency with

governing statutes. Whiteside v. Sec’y of Health & Human Servs., 834 F.2d 1289, 1292 (6th Cir.

1987). In a Social Security benefits case, the agency’s construction of the statute should be

followed “unless there are compelling indications that it is wrong.” Merz v. Sec’y of Health &

Human Servs., 969 F.2d 201, 203 (6th Cir. 1992) (quoting Whiteside, 834 F.2d at 1292).

       B.      The ALJ reversibly erred.

       Minor makes two arguments: that Judge Hammock erroneously omitted credible (per the

ALJ’s own assessment) limitations from her RFC formulation and VE-posed hypotheticals, DE 7-

1 at 6–9, and, broadly, that substantial evidence does not support ALJ Hammock’s disability

determination, id. at 9–12. The Court evaluates each in turn.

                               RFC Formulation & VE Questioning

       ALJ Hammock, given limitations springing from Plaintiff’s severe impairments,4 found

Minor retained the RFC to:




4
 Per the ALJ’s finding:
        [S]pondylosis; stenosis; status post left L5-S1 lumbar microdiscectomy;
        degenerative joint disease and degenerative disc disease of the lumbar spine;
        osteoarthritis; obesity; restrictive airway disease; and status post fractured wrist[.]
R. at 15.
                                                  5
     [L]ift, carry, push, and pull up to 20 pounds occasionally and 10 pounds frequently[;]
     stand and walk six hours and sit six hours in an 8-hour workday with the option to
     alternate between sitting and standing position every 30 minutes with no loss in
     productivity[;] frequently balance and stoop; occasionally kneel, crouch, crawl, and
     climb ramps and stairs; . . . [and] frequently handle and finger with the dominant right
     hand.

R. at 16. However, the ALJ determined that Minor could “never climb ladders, ropes or scaffolds”

and “must avoid concentrated exposure to pulmonary irritants.” Id. In assessing Minor’s RFC,

Judge Hammock gave “substantial weight” to the opinion of state consultant Dr. Sudhideb

Mukherjee. R. at 17; see also R. at 19 (“Overall, the record supports Dr. Mukherjee’[s]

assessment.”). Indeed, the ALJ’s RFC formulation fully incorporated Dr. Mukherjee’s assessment

of Minor’s exertional and postural limitations, with one exception. Compare R. at 16 (RFC), with

R. at 69–70 (Mukherjee’s physical RFC assessment). ALJ Hammock found that Minor could

“frequently” balance and stoop (R. at 16), while Dr. Mukherjee opined that Minor was limited to

balancing and stooping “[o]ccasionally” (R. at 70).5

       Judge Hammock clearly found Dr. Mukherjee’s assessment highly credible and consistent

with the medical proof. See, e.g., R. at 17 (“State agency consultants are highly qualified experts

in the evaluation of the medical issues in disability claims.”); R. at 18 (noting support for and

consistency with Dr. Mukherjee’s view in “claimant’s images, recovery from surgery, [ ]

activities[,] . . . . treatment notes[,]” and treating physician Dr. Ira Potter’s “report”). The ALJ

provided no explanation for diverging from Dr. Mukherjee’s opinion concerning Minor’s postural

limitations. Plaintiff argues (DE 7-1 at 7–8), and the Commissioner concedes (DE 9 at 6) that the

ALJ erred by finding credible but failing to adopt Minor’s more stringent postural limitations. See




5
 The SSA defines “[o]ccasionally” as “occurring from very little up to one-third of the time” and
“frequent[ly]” as “occurring from one-third to two-thirds of the time.” SSR 83-10, 1983 WL
31251, at *5–6.
                                                 6
also Justice v. Comm’r Soc. Sec. Admin., 515 F. App’x 583, 588 (6th Cir. 2013) (“[T]he ALJ is

only required to incorporate, as part of [a VE] examination, evidence that is deemed credible.”);

Santiago v. Comm’r of Soc. Sec., No. 1:13-CV-01216, 2014 WL 903115, at *6 n.8 (N.D. Ohio

Mar. 7, 2014) (At step 5, if “the ALJ relies upon a hypothetical question that fails to adequately

account for all of the claimant’s credible functional limitations,” the upshot is that the ultimate

finding typically “is not based on substantial evidence.”). ALJ Hammock’s questioning of VE

Davis hinged on a hypothetical that tracked the deficient RFC. See R. at 47 (“frequently balance

and stoop”); see also R. at 48 (“if we stayed with that hypothetical but added” a handling and

fingering limitation).

       Nonetheless, Defendant contends that the error was harmless. See DE 9 at 6–8. The Court,

for several reasons, disagrees. At step 5, “the burden of proof shifts to the Commissioner.” Ealy v.

Comm’r of Soc. Sec., 594 F.3d 504, 512 (6th Cir. 2010). To carry that burden, and show that Minor

“could perform work that is available in the national economy, the Commissioner must make a

finding ‘supported by substantial evidence that [Minor] has the vocational qualifications to

perform specific jobs.’” Howard v. Comm’r of Soc. Sec., 276 F.3d 235, 238 (6th Cir. 2002)

(quoting Varley v. Sec’y of Health & Human Servs., 820 F.2d 777, 779 (6th Cir. 1987)). “This kind

of ‘substantial evidence may be produced through reliance on the testimony of a vocational expert

(VE) in response to a hypothetical question, but only if the question accurately portrays [Minor’s]

individual physical and mental impairments.’” Id. Here, the Commissioner concedes that the ALJ’s

RFC, and thus the foundational hypotheticals (R. at 47–48), understated Minor’s (credible)

physical limitations. DE 9 at 6. When a hypothetical “fails to describe accurately [a claimant’s]

physical . . . impairments[,]” that defect “is fatal to the VE’s testimony and the ALJ’s reliance

upon it.” Howard, 276 F.3d at 241. In similar circumstances, the Circuit has reasoned:



                                                 7
       [T]he ALJ relied upon [a physician’s] assessment, yet the ALJ did not fairly reflect
       that assessment in the hypothetical because the court failed to include [claimant’s]
       time and speed restrictions.

       Because the controlling hypothetical inadequately described [claimant’s]
       limitations, the expert’s conclusion that [claimant] could work as an assembler,
       inspector, packer, or production worker does not serve as substantial evidence that
       [claimant] could perform this work. . . . The ALJ’s conclusion in this regard was
       error.

Ealy, 594 F.3d at 516–17.

       The Circuit does permit a harmless error exception for a hypothetical “more favorable” to

a claimant, i.e., a formulation posing greater limitations than the evidence substantially supports.

Pasco v. Comm’r of Soc. Sec., 137 F. App’x 828, 844–45 (6th Cir. 2005). However, that exception

is obviously and logically inapplicable here. Instead, the Commissioner argues that the Court

should find the error harmless because the jobs that VE Davis identified as options for Minor do

not, per the Dictionary of Occupational Titles (DOT), require any ability to perform the

inadequately limited activities, balancing and stooping. See DE 9 at 7.

       While this argument has some facially persuasive force, it improperly invites the Court to

supplant the VE’s role. If the Commissioner could carry its step 5 burden by rote processing of a

given claimant’s limitations through the DOT requirements, it would render VE testimony mostly

vestigial. Yet, “the VE’s function is not to simply regurgitate verbatim information found in the

DOT.” See Brown v. Comm’r of Soc. Sec., No. 12-12642, 2013 WL 4029048, at *11 (E.D. Mich.

Aug. 7, 2013). Indeed, as the Circuit has explained, “the ALJ and consulting vocational experts

are not bound by the [DOT] in making disability determinations because the Social Security

regulations do not obligate them to rely on the [DOT’s] classifications.” Wright v. Massanari, 321

F.3d 611, 616 (6th Cir. 2003). Accordingly, a VE has the ability to “tailor her finding to an

individual’s particular [RFC].” Beinlich v. Comm’r of Soc. Sec., 345 F. App’x 163, 168 (6th Cir.



                                                 8
2009) (citation and quotation marks omitted); see also SSR 00-4P, 2000 WL 1898704, at *3 (“The

DOT lists maximum requirements of occupations as generally performed, not the range of

requirements of a particular job as it is performed in specific settings. A VE . . . may be able to

provide more specific information about jobs or occupations than the DOT.”).

        When a hypothetical inadequately describes a Claimant’s limitations, the Court “cannot

assume that the vocational expert would have answered in a similar manner had the ALJ instructed

[him] properly.” Lancaster v. Comm’r of Soc. Sec., 228 F. App’x 563, 573 (6th Cir. 2007)

(quotation marks omitted) (quoting Pendley v. Heckler, 767 F.2d 1561, 1563 (11th Cir. 1985)).

And, a “vocational expert’s testimony in response to [a deficient] hypothetical question may not

serve as substantial evidence in support of the ALJ’s finding that Plaintiff could perform other

work.” Id. Put differently, a VE’s “testimony concerning a claimant’s ability to perform alternative

employment may only be considered for purposes of determining disability if the question

accurately portrays the claimant’s individual physical and mental impairments.” Id. (quoting

Podedworny v. Harris, 745 F.2d 210, 218 (3d Cir. 1984)).6




6
  The Commissioner cites two unpublished district court decisions for its harmless error theory.
See DE 9 at 7 (citing Wills v. Colvin, No. 14-C-960, 2016 WL 1060254, at *9 (E.D. Wis. Mar. 15,
2016) & Watson v. Astrue, No. 08-CV-518-GWU, 2009 WL 3415356, at *5 (E.D. Ky. Oct. 20,
2009)). Neither is helpful to Defendant. First, the Wills Court ultimately remanded the matter for
the ALJ to “revisit the step five analysis . . . by including [omitted] limitations in the hypothetical.”
2016 WL 1060254, at *9. Thus, any harmless error finding as to hypothetical inadequacy was
dicta. Second, the Watson Court did not conclude that an ALJ’s reliance on an inaccurate
hypothetical was harmless error. See 2009 WL 3415356, at *5. Rather, Judge Unthank found that
any error in rejecting a treating physician’s opinion was harmless because the VE testified that a
“30 minute sit/stand option”—a limitation the Court found “consistent with” the treating
physician’s “somewhat vague sit/stand limitation”—would not affect job availability. Id. By
contrast, ALJ Hammock accepted Dr. Mukherjee’s opinion and then failed to adopt a consistent
limitation. Thus, neither cited case materially supports the argument the Commissioner now
presses.
                                                   9
       In sum, ALJ Hammock expressly based her step 5 finding on “the testimony of the

vocational expert[.]” R. at 21. The Commissioner now concedes that the hypothetical basis for that

testimony was erroneous. Nonetheless, Defendant now asks the Court to find, effectively, that the

VE’s opinion would not have differed if the hypothetical were accurate. Yet, the Court is no

vocational expert. Further, given the flexibility available to VEs concerning the DOT, the Court

cannot conclude that the posed non-expert reading of the DOT can supplant VE testimony as a

substantial evidentiary foundation for the step 5 finding. Thus, remand, pursuant to 42 U.S.C. §

405(g) sentence four, for reevaluation of job availability is necessary and appropriate.7 Howse v.

Soc. Sec. Admin., No. 3:17-1349, 2018 WL 6307945, at *9 (M.D. Tenn. Dec. 3, 2018) (“Because

the hypothetical was less favorable to Plaintiff, the VE’s testimony cannot rescue the ALJ’s

deficient explanation from the grasp of reversible error.”), report and recommendation adopted,

No. 3:17-CV-01349, 2019 WL 162378 (M.D. Tenn. Jan. 9, 2019); Haller v. Comm’r of Soc. Sec.,

No. 09-CV-13582, 2010 WL 5562274, at *9 (E.D. Mich. Aug. 9, 2010) (finding hypothetical

“failed to reflect” all limitations the ALJ found credible and recommending remand), report and

recommendation adopted, Haller v. Astrue, No. 09-13582, 2011 WL 87250 (E.D. Mich. Jan. 11,

2011); Edwards v. Barnhart, 383 F. Supp. 2d 920, 933 (E.D. Mich. 2005) (adopting

recommendation to remand for based on inaccurate hypothetical).




7
 “If a court determines that substantial evidence does not support the Secretary’s decision, the
court can reverse the decision and immediately award benefits only if all essential factual issues
have been resolved and the record adequately establishes a plaintiff's entitlement to benefits.”
Faucher v. Sec’y of Health & Human Servs., 17 F.3d 171, 176 (6th Cir. 1994). Minor does not
pursue a direct award of benefits, see DE 7 at 13, and the Court sees no basis for such relief here.


                                                10
                             Sit/Stand Option & Balancing Limitations

       Minor further argues that the ALJ’s RFC requirement of an “option to alternate between

sitting and standing position every 30 minutes[,]” R. at 16, is inconsistent with Dr. Mukherjee’s

occasional balancing restriction. DE 7-1 at 8–9. The Court sees no such contradiction. First, the

RFC provides only an “option,” not a mandate, for postural shifts every 30 minutes. Second, even

if Minor chose to alternate his position on the available schedule (and the Court assumed that such

switches required “balancing”), there remains no logical or factual basis for Plaintiff’s claim that

such activity would “require frequent and/or constant ability to balance.” DE 7-1 at 8. Per the SSA,

“occasionally” denotes a restricted frequency range “from very little up to one-third of the time[.]”

SSR 83-10, 1983 WL 31251, at *5. During an 8-hour workday, a strict 30-minute schedule would

amount to, at most, 16 sit/stand switches. Thus, for Minor’s argument to carry any weight, the total

time spent transitioning would need to exceed 2 hours and 40 minutes—i.e., one-third of an 8-hour

workday. Put differently, unless each postural swap would take 10+ minutes, there is no

inconsistency between the sit/stand option and Dr. Mukherjee’s occasional balancing limitation.

Plaintiff cites, and the Court sees no record basis for relief on this argument.8

                      Return to Past Work, Post-Surgery Recovery, and Pain

       Under the broad theory that the ALJ’s “decision is not based upon substantial evidence[,]”

Minor offers several contentions. DE 7-1 at 9–12. Plaintiff complains that “the ALJ incorrectly

assumed Mr. Minor returned to his past work after surgery.” DE 7-1 at 10.9 Minor further argues




8
  To the extent Plaintiff suggests that standing, alone, requires “balancing” within the meaning of
Dr. Mukherjee’s credited limitation, he ignores that the subject opinion also provided that Minor
could stand for approximately “6 hours in an 8-hour workday.” R. at 69.
9
  On January 13, 2016, Dr. Matthew C. Werthammer operated on Minor’s back. R. at 363. The
surgery included a “[l]eft L5, S1 hemilaminotomy, foraminotomy, and microsurgical
microdiskectomy.” Id.
                                                 11
that the ALJ, in describing Plaintiff’s post-surgery recovery, “mischaracterize[d] the record.” Id.

at 11. Specifically, Minor contends that Judge Hammock’s “finding that there were no sensory

deficits and positive straight leg raises was inaccurate.” Id. at 11. From these sub-theories, Plaintiff

concludes that “the ALJ failed to fully consider the severity of the claimant’s post-surgery

limitations.” DE 7-1 at 13.

       Minor does not take issue with ALJ’s step-2 finding that he had not engaged in substantial

gainful activity since his November 12, 2015, alleged onset date. R. 15; see also id. (“The

claimant’s earnings after his alleged onset date were from unemployment and disability benefits.”).

Nor does Plaintiff argue that Judge Hammock failed to recognize any of Minor’s severe

impairments, or that she erred in finding such impairments did not meet or medically equal a listed

impairment. R. at 15–16. Minor also fails to claim any limitations (for RFC incorporation or VE

consideration) omitted as a result of the ALJ’s allegedly errant reporting on Minor’s return to work,

the existence of sensory deficits, or the results of positive straight leg raises. Cf. McKenzie v.

Comm’r, Soc. Sec. Admin., 215 F.3d 1327 (6th Cir. 2000) (“[T]he mere diagnosis of an impairment

does not render an individual disabled nor does it reveal anything about the limitations, if any, it

imposes upon an individual.”). Thus, it is unclear how exactly Plaintiff believes the alleged errors

amount to a showing that the ALJ lacked “substantial evidence to support h[er] determination that

[Minor] was not ‘under a disability.’” Walters v. Comm’r of Soc. Sec., 127 F.3d 525, 529 (6th Cir.

1997). After all, “if substantial evidence supports the ALJ’s decision, this Court defers to that

finding ‘even if there is substantial evidence in the record that would have supported an opposite

conclusion.’” Blakley, 581 F.3d at 406 (emphasis added & citation omitted). Nonetheless, the

Court evaluates the argument, unburdened by citation to authority, as best it can.




                                                  12
        Plaintiff contends that ALJ Hammock mischaracterized certain medical evidence. DE 7-1

at 11. First, Plaintiff bemoans the ALJ’s description of his surgeon’s follow-up notes as stating

that Minor “was doing better since the surgery with only occasional flare-ups due to increased

activity.” R. at 18; see DE 7-1 at 11. This claim is factually baseless. Post-surgery, Dr.

Werthammer specifically noted Minor’s “significant improvement” and “flare-ups . . . worsened

by activity.” R. at 398. The record does not explicitly tap a frequency for such “flare-ups,” but the

term, inherently and logically, connotes an intermittent (indeed, an occasional) issue. Next, Minor

contends that “medical records fully support a finding of decreased range of motions and positive

straight leg raise.” DE 7-1 at 11. The records do, and the ALJ so found. See R. at 18 (“On objective

testing, the claimant had [a] positive straight leg test at 45°.”); id. (“On range of motion testing,

[Minor] was generally decreased in the lumbar spine[.]”); R. at 1083 (notes of Dr. Ira B. Potter

reporting the referenced tests). Thus, it is unclear what Plaintiff’s gripe is on this sub-topic.

        Finally, Plaintiff suggests that the ALJ “failed to fully consider the claimant’s continued

limitations and ongoing pain post surgery.” DE 7-1 at 9. And, as to resuming work, Minor does

show that the ALJ misinterpreted the nature of Plaintiff’s self-reported, post-surgery “9-5” work.

Compare R. at 318 (Patient “states he worked 9-5 yesterday and was so sore he could hardly

move.”), with R. at 18 (Minor “returned to his pipefitting job.”). Minor reported working, in some

fashion, on February 29, 2016. However, the full record makes clear that the ALJ erred in relying

on a single ambiguous reference in Plaintiff’s physical therapy records to find that Minor returned

to his pipefitting job. See R. at 44 (Minor testifying that “My last day of work was November the

12th, 2015.”); see also R. at 352 (Jan. 4, 2016, physical therapy notes: “patient[ ] . . . is currently

off work”). The record of the very next visit, on March 2, 2016, shows the physical therapist’s

view that Minor “still require[d] trunk strengthening and mobility for . . . ability to return to work.”



                                                  13
R. at 321; see also R. at 331 (March 23, 2016, PT assessment describing reason Minor has been

“unable to return to work”).10 That said, Plaintiff fails to explain why the nature of his post-surgery

work is material to any of the ALJ’s conclusions.11 Nonetheless, given the remand resulting from

the described step 5 error, the ALJ should ensure, in the fresh review, that her evaluation of Minor’s

post-surgery limitations is based on accurate factual predicates and not internally inconsistent.




10
   Minor, on March 25, 2016, reported his intent to return “to work [at the] end of April.” R. at
332. April, of course, is after the February date the ALJ believed Minor returned to work. Further,
nothing substantiates an actual late-April 2016 return. See, e.g., R. at 350 (May 2, 2016, PT visit
notes). The record report’s 2016 “FICA Earnings” of $7,038.46 for Minor paid by “Pipeline
Industry Benefit Fund[.]” R. at 181. However, the Tulsa, Oklahoma, “Benefit Fund” is not one of
Minor’s prior employers. See R. at 176–81. [The Court takes judicial notice that the “Pipeline
Industry Benefit Fund” identified itself in a 2016 federal proceeding as a “multi-employer plan[ ]
under Section 3(37)(A) of ERISA” and a “trust fund[ ] established in accordance with Section 302
of the LMRA . . . for the purpose of providing health care, pension, and related benefits for
participants and their dependents.” Pipeline Industry Benefit Fund v. Midwest Underground, No.
4:15-cv-642-CVE (N.D. Ok. October 18, 2016), ECF No. 1 (Complaint).] Minor testified that he
did draw some funds from his Union 401K. R. at 45. Most importantly, Minor received
unemployment benefits for each quarter of 2016. R. at 182–83 (reflecting unemployment benefit
payments of $3,438 in the 1st quarter, $4,290 in the 2nd, $5,070 in the 3rd, and $780 in the 4th).
11
   For instance, whether Minor was pipefitting or performing less-strenuous work for 8 hours on
February 28, 2016, the ALJ ultimately found that: Minor “was no longer able to perform his
pipefitting position,” but that “he would be capable of less strenuous activity, consistent with”
Dr. Mukherjee’s view. R. at 18 (emphasis added). Substantial evidence supports this finding. As
Judge Hammock noted, in addition to his 9-5 work (of some kind) in February, Minor reported
that he was “shoveling snow” in March (R. at 322), and, on April 27, 2016, that he was “70%
improved since initiating therapy” and had spent the prior weekend “sewing grass seed[.]” R. at
346. Dr. Mukherjee’s opinion and Minor’s post-operative activities adequately support the ALJ’s
finding regarding Plaintiff’s capacity for “less strenuous activity” than pipefitting.
        Ultimately, Judge Hammock found the medical proof consistent with, and supportive of
Dr. Mukherjee’s opinion. Thus, the ALJ, in fashioning Minor’s RFC, fully adopted (with the
notable exception discussed above) Dr. Mukherjee’s opined limitations in fashioning Plaintiff’s
RFC. Minor does not challenge the “substantial weight” assigned to that opinion or suggest that
Dr. Mukherjee failed to fully account for Plaintiff’s post-surgery pain in reaching his conclusions
regarding Plaintiff’s functional limitations. See Simpson v. Comm’r of Soc. Sec., No. 1:13-CV-
640, 2014 WL 3845951, at *16 (S.D. Ohio Aug. 5, 2014) (“Once a severe impairment is found,
plaintiff must still put forth evidence showing the degree of limitation resulting therefrom as the
mere existence of a severe impairment says nothing about the resulting functional limitations.”).
Indeed, Minor identifies no record-supported functional restriction omitted from the numerous
limitations the ALJ included in crafting Plaintiff’s RFC.
                                                  14
Compare R. at 15 (“The claimant’s earnings after his alleged [November 12, 2015,] onset date

were from unemployment and disability benefits.” (emphasis added), with R. at 19 (“After his

[January 13, 2016,] surgery, [Minor] returned to his work for several months[.]”).12 The latter

quote is not supported, and the ALJ shall ensure that her analysis correctly accounts for Minor’s

post-surgical history.

III.   CONCLUSION

       For the reasons stated, the ALJ’s opinion does not survive review. Accordingly, the Court,

on the limited bases discussed, GRANTS DE 7 IN PART, and DENIES DE 9. Pursuant to 42




12
   The Commissioner interprets Plaintiff’s argument as alleging an improper discounting of
Minor’s subjective pain complaints. See DE 9 at 8. That is not how the Court reads the filing.
However, if Plaintiff intended to obliquely assert such a theory, the argument would warrant no
relief. Given the defensible (and, again, unopposed) weight assigned to Dr. Mukherjee’s
assessment of limitations fairly attributable to Minor’s impairments—as well as Plaintiff’s reports
of substantial post-surgery activity—any variance from the Plaintiff’s subjective view of his
capacity is substantially justified by objective medical evidence. See 20 C.F.R. § 404.1529
(“[S]tatements about your pain or other symptoms will not alone establish that you are
disabled.”); Walters v. Comm’r of Soc. Sec., 127 F.3d 525, 532 (6th Cir. 1997) (“An ALJ may [ ]
consider household and social activities engaged in by the claimant in evaluating a claimant’s
assertions of pain or ailments.”). Further, the Court sees no direct inconsistency between Minor’s
hearing testimony regarding his limits and the ALJ’s ultimate RFC finding; nor does Plaintiff
identify any such conflict. See, e.g., R. at 37 (Minor testifying that he could not stand for more
than “25, 35 minutes” at a time); R. at 38 (Minor claiming he could only sit for “25, 30 minutes”
before needing to “get up and move”); R. at 41 (Minor typically “stay[s] active from seven to
five[.]”); R. at 16–17 (ALJ providing for “sit/stand accommodations” at 30-minute intervals
“based on the claimant’s hearing testimony”).
        The same reasoning would also foreclose relief if Plaintiff intended his argument on this
topic as a procedural error claim. “Just as ‘no trial is perfect, no administrative hearing or opinion
is either; thus, in analyzing an ALJ’s decision, a reviewing court is to look for fatal gaps or
contradictions and not nitpick in search of essentially meaningless missteps.’” Simonetta v.
Comm’r of Soc. Sec., No. 13-10607, 2014 WL 806416, at *4 (E.D. Mich. Feb. 28, 2014) (adopting
Report & Recommendation) (quoting Masters v. Astrue, 818 F. Supp. 2d 1054, 1965 (N.D. Ill.
2011)). Thus, even “if an agency has failed to adhere to its own procedures,” remand is
unnecessary “unless the claimant has been prejudiced on the merits or deprived of substantial
rights because of the agency’s procedural lapses.” Rabbers v. Comm’r Soc. Sec. Admin., 582 F.3d
647, 654 (6th Cir. 2009) (citation and quotation marks omitted).
                                                 15
U.S.C. § 405(g), the Court REMANDS this matter to the Commissioner for further proceedings

consistent with this Opinion & Order. The Court will enter a separate Judgment.

       This the 27th day of January, 2020.




                                              16
